Case 2:20-cv-13256-TGB-CI ECF No. 24-2, PageID.560 Filed 07/19/21 Page 1 of 3




                      EXHIBIT B
   Case 2:20-cv-13256-TGB-CI ECF No. 24-2, PageID.561 Filed 07/19/21 Page 2 of 3



NHTSA Consumer Alert: Important Chevrolet Bolt Recall
for Fire Risk
  nhtsa.gov/press-releases/nhtsa-consumer-alert-important-chevrolet-bolt-recall-fire-risk


News
Owners Should Park Their Vehicles Outside Until They Are Repaired

November 13, 2020 | Washington, DC


July 14, 2021

UPDATED INFORMATION ON RECALL AND CONTINUED NEED TO PARK
OUTSIDE! More info


Owners of select Model Year 2017-2019 Chevrolet Bolt vehicles should park their cars
outside and away from homes until their vehicles have been repaired, due to a new recall for
the risk of fire.

GM has issued a recall of 50,932 Chevrolet Bolt vehicles for the potential of an unattended
fire in the high-voltage battery pack underneath the back seat’s bottom cushion. The
affected vehicles’ cell packs have the potential to smoke and ignite internally, which could
spread to the rest of the vehicle and cause a structure fire if parked inside a garage or near a
house.




These vehicles can catch fire even if they are turned off, parked, and disconnected from a
charging unit. NHTSA has confirmed five known fires with two injuries; at least one of the
fires spread from the vehicle and ignited a home. Until these recalled vehicles have been
repaired, the safest place to park them is outside and away from homes.
For more information, visit www.chevy.com/boltevrecall.

NHTSA has an open defect investigation into this issue. The opening resume for this
investigation is available here.




                                                                                                   1/2
   Case 2:20-cv-13256-TGB-CI ECF No. 24-2, PageID.562 Filed 07/19/21 Page 3 of 3

Vehicle owners can visit NHTSA.gov/recalls and enter their 17-digit vehicle identification
number to see if their vehicle is under recall. If it is, vehicle owners should call their nearest
dealership immediately to schedule a free interim repair.

Owners can also download NHTSA’s new SaferCar app for Apple or Android. Enter the
vehicle, tires, car seat, or other vehicle equipment, and the app will push a notification if a
recall is issued.



Contact:



 NHTSA

 NHTSA Media NHTSAmedia@dot.gov 202-366-9550




                                                                                                     2/2
